                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


 THOMAS W. SHERIDAN et al.,
                                                  Case No. 2:19-cv-00467-JDW
               Plaintiffs,

        v.

  THE ROBERTS LAW FIRM,

               Defendant.


                                             ORDER

       AND NOW, this 3rd day of February, 2020, upon consideration of Defendant Roberts and

Roberts’ Motion to Compel the Completion of Fact Witness Jeffrey O’Hara, Esquire (ECF No.

39), it is ORDERED that, for the reasons stated in the accompanying Memorandum, the Motion

is GRANTED.

       It is FURTHER ORDERED that Jeffrey O’Hara shall appear for the completion of his

deposition on or before February 17, 2020.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             Hon. Joshua D. Wolson
